Luke, J.
Popham was convicted of violating the prohibition statute. The evidence was in conflict. The jury, as they had the right to do, believed the State’s testimony, which was sufficient to authorize them to find beyond a reasonable doubt that the defendant put a can of whisky in a car in which he was riding, and that, after being arrested by the officers, he said (according to one of the witnesses), “You have caught me fair.” See, in this connection, Hebbard v. State, 33 Ga. App. 45 (125 S. E. 508).
The special assignment of error upon the court’s failure to separate the witnesses is without merit. See Hoxie v. State, 114 Ga. 24 (8) (39 S. E. 944).

Judgment affirmed.


Broyles, O. J., and Bloodworth, J., concur.